ORDER

PER CURIAM.
Carlos Vaughn (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying without an evidentia-ry hearing his Rule 29.15 motion for post-conviction relief. Movant asserts that the motion court erred in denying his claim that counsel provided ineffective assistance by failing to object when the prosecutor argued facts outside the record in his rebuttal closing argument.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).